UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4305


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

CHRISTOPHER ALLEN BRYANT,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cr-00294-JAB-1)


Submitted:   December 16, 2014               Decided: December 18, 2014


Before DUNCAN    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. JoAnna Gibson McFadden, Assistant
United   States Attorney, Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Christopher         Allen    Bryant    appeals   his    conviction      and

thirty-seven-month sentence imposed following his guilty plea to

possession            of    stolen    firearms,        in   violation     of   18    U.S.C.

§ 922(j) (2012).              Bryant’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are    no     meritorious         issues      for   appeal.       The    Government      has

declined to file a response.                     Bryant has filed a supplemental

and     amended            supplemental       pro     se    brief,      raising     several

challenges            to    his   Guidelines        calculations        and    questioning

counsel’s effectiveness.

                 In accordance with Anders, we have reviewed the record

in this case, as well as Bryant’s pro se pleadings, and have

found       no    meritorious         issues    for     appeal.       Before      accepting

Bryant’s guilty plea, the district court conducted a thorough

plea colloquy, satisfying the requirements of Fed. R. Crim. P.

11 and ensuring that Bryant’s plea was knowing, voluntary, and

supported by an independent factual basis.                        See United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                          The court complied

with    all       procedural      requirements         in   sentencing     Bryant.       See

Gall v. United States, 552 U.S. 38, 51 (2007).                           Bryant does not

rebut       our       appellate      presumption        that   his    within-Guidelines

sentence         is    substantively         reasonable.       See   United     States    v.



                                                2
Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421 (2014).

            To     the    extent       Bryant    seeks    to    raise      claims    of

ineffective      assistance      of    counsel,    we    decline     to    reach    such

claims.       Unless      an     attorney’s      ineffectiveness          conclusively

appears on the face of the record, ineffective assistance claims

generally are not addressed on direct appeal.                     United States v.

Benton, 523 F.3d 424, 435 (4th Cir. 2008).                     Because there is no

conclusive evidence of ineffective assistance of counsel on the

face of the record, we conclude these claims should be raised,

if at all, in a motion brought pursuant to 28 U.S.C. § 2255

(2012), in order to permit adequate development of the record.

See United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir.

2010).

            Accordingly,          we    affirm     Bryant’s        conviction        and

sentence.        This court requires that counsel inform Bryant, in

writing,    of    the    right    to   petition    the    Supreme     Court    of   the

United States for further review.                  If Bryant requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Bryant.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented     in   the    materials

                                           3
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4